                                          Case 3:18-cv-04881-JSC Document 231 Filed 10/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EMILY FAIRBAIRN, et al.,                          Case No. 18-cv-04881-JSC
                                                        Plaintiffs,
                                   8
                                                                                           ORDER CLARIFYING
                                                 v.                                        SEQUESTRATION OF WITNESSES
                                   9

                                  10     FIDELITY INVESTMENTS                              Re: Dkt. No. 229
                                         CHARITABLE GIFT FUND,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This Order clarifies the Court’s prior ruling regarding sequestration of witnesses to

                                  14   confirm that in accordance with the parties’ agreement the sequestration of witnesses does not

                                  15   apply to the parties’ expert witnesses.

                                  16          IT IS SO ORDERED.

                                  17   Dated: October 15, 2020

                                  18

                                  19
                                                                                                   JACQUELINE SCOTT CORLEY
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
